DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-26 are examined in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 14/472,220 in view of Kieffer et al. (2017, JDI, Vol. 9(3), pgs. 457-463). The instant invention is drawn to the use (treating a subject with diabetes) of the same population of cells claimed in ‘220. While the invention of ‘220 is drawn to a population of cells (a product), using said cells in a method of treating diabetes as instant claimed would be obvious in view of the teachings of Kieffer et al. who teaches that populations of cells such as pancreatic beta cells and pancreatic progenitor cells (and encapsulated cells) that can be used for the treatment of diabetes (see Abstract and pg. 459 col. 2 parag. 3 bridge pg. 460). Thus it would be obvious that the population of cells claimed in ‘220 could be used in the instantly claimed method.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
an in vitro method of producing a pancreatic cell population comprising the steps of:
(i) culturing PDX1+ pancreatic progenitor cells with a tankyrase inhibitor and a PKC activator to obtain a population of cells comprising at least 30% NKX6.1+/ ISL1+ cells, at least 30% ISL1+/NKX6.1- cells and less than 20% ISL1+/NKX6.1- cells,
does not reasonably provide enablement for an in vivo method of treating a subject having diabetes with a population of cells comprising at least 30% NKX6.1+/ ISL1+ cells, at least 30% ISL1+/NKX6.1- cells and less than 20% ISL1+/NKX6.1- cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed 
The breath of the claimed invention encompasses treating diabetes in a subject with a population of cells comprising muscle, neuronal progenitor and neuronal cells.
Whereas the nature of the invention is a method of producing a mixed population of pancreatic cells using tankyrase and PKC activators, the instant specification in view of the art does not enable the claimed invention for its entire breadth as set forth below.
Working Examples
The specification teaches five working examples regarding the use of tankyrase inhibitors and PKC activators using a variety of culture conditions to produce a mixed population of pancreatic cells comprising at least 30% NKX6.1+/ ISL1+ cells, at least 30% ISL1+/NKX6.1- cells and less than 20% ISL1+/NKX6.1- cells. The culture conditions are best illustrated in Figures 19. 34, 38 and 39. 

	However, while the specification teaches an in vitro method of obtaining a population of pancreatic cells that has a defined mixture (percentage) as embraced by the claims, this does not enable the claimed invention for its entire breadth, such as an in vivo method of treating diabetes in a subject using the mixed population of pancreatic cells.
	Teachings in the Art
	For example, the claimed population of cells in claim 1 encompasses cells that have no nexus with diabetes or the pancreas. Specifically, NKX6.1+/ISL1+ cells encompass oculomotor and trochlear neurons (see Abstract, 2009, Prakash et al., 2009, Diabetes, Vol. 136, pgs. 2545-2555). 
	Regarding ISL1+/NKX6.1- cells, the art teaches that this encompasses motor neurons (see Abstract, Kim et al., 2015, PLOS Genetics, Vol. 11(10), pgs. 1-27).
	Regarding ISL1+ cells, the art teaches that this encompasses cardiac progenitor cells (see Abstract, Cai et al., 2003, Dev. Cell, Vol. 5(6), pgs. 577-889).
	Regarding ARX expression, the art teaches that this encompasses embryonic muscle cells (see Abstract, Biressi et al., 2008, Cell Death and Differentiation, Vol. 15, pgs. 94-104).
	Regarding VMAT1, the art teaches that this is expressed in monoaminergic neurons (see Abstract, Wimalasena K., 2011, Med. Res. Rev., Vol. 31(4), pgs. 483-519).
Abraham et al., 2016, Diabetologia, Vol. 59, pgs. 1367-13710).
	With respect to claims 13 and 23, while the claims limit the cells to cells that expression NKX6.1 and ISL1 and exhibit GSIS in vitro, this population of cells would also not enable the claimed method. Specifically, regarding GSIS, Papas et al. (2009, Curr. Opin. Organ Transplant, Vol. 14(6), pgs. 674-682) teach:
“The β-cells within the islets have a specific, dedicated function, the dynamic release of insulin in response to a glucose stimulus. Therefore, one would expect that assessment of islet function should be straightforward, particularly if the insulin secretion rate of a preparation can be easily measured. Measurements of basal and glucose-stimulated insulin secretion (GSIS) could theoretically be used to provide a meaningful measure of the amount of viable and functional IE (or β-cells) in a preparation if one assumes that insulin secretion from an islet population is relatively constant when normalized on a per viable IE or per viable β-cell basis. Unfortunately, GSIS does not correlate with clinical transplant outcomes [14–15,21]. There are several likely reasons for this persistent finding. Stresses associated with pancreas preservation, islet isolation, and islet purification may lead to extensive degranulation and/or insulin leakage (from dead or dying islet cells). Conceivably, islets that do not secrete insulin at expected rates, but are nonetheless viable, may recover when transplanted into the recipient. In other words, low GSIS may not necessarily imply irreversibly impaired secretory function and, thus, GSIS does not correlate with clinical outcomes. Furthermore, insulin leakage from dead or damaged cells may be difficult to account for (because this contribution to the total insulin cannot be reliably estimated), may interfere with proper calculation of insulin secretion rate and stimulation index, 
The claimed method further encompasses the administering of the claimed cell population of cells into any area of the subject’s body. The skilled artisan would find the claimed method unpredictable since this encompasses transplanting said cells into the abdomen, liver, foot, lung, brain etc. While the art, for example, Hamamoto et al. teaches that murine islet cell preparations comprising endocrine precursor can be transplanted into the kidney capsule of STZ-diabetic mice for the evaluation of β-cell production (2010, Cell Transplantation, Vol. 19, pgs. 1563-1572, see pg. 1564 col. 2 parag. 2), the skilled artisan would find that transplanting the claimed cell population into just any area of the subject’s body is not feasible, for example the brain, since said cell population must be able to be exposed to endogenous factors related to the production of insulin for the treatment of diabetes.
Broadly, the claimed invention encompasses administering a population of cells which has no nexus with the treatment of diabetes. The cell population used in the claimed method encompasses a broad number of cell species that have not relation or functional role with the pancreas or the treatment of diabetes.
While claims 13, 22 and 23, limit the cell population to cells that are GSIS and/or capable of forming beta cells in vivo, the art teaches that in vitro GSIS is not a predictable indicator of in vivo success for the treatment of diabetes. 
Conclusion
The skilled artisan, given the breadth of the cell population, would require an undue amount of experimentation without a predictable degree of success to practice the claimed in vitro method for producing a mixed population of pancreatic cells through the use of tankyrase inhibition and PKC activation, however this does not enable the claimed method of treating diabetes in a subject as embraced by the claims. Thus limiting the claimed invention to the scope set forth above is proper.

Conclusion
No claims are allowed. The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/DAVID A MONTANARI/Examiner, Art Unit 1632